Exhibit 10.4

 

   SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of
[                    ], between AP GAMING HOLDCO, INC., a Delaware corporation
(the “Company”), and the Investor set forth on the signature page to this
Agreement (the “Investor”).

WHEREAS, the Investor desires to acquire certain shares of Common Stock (as
defined in the AP Gaming Holdco, Inc. 2014 Long-Term Incentive Plan (the
“Plan”));

WHEREAS, (i) as of the date hereof, the Investor is an employee, consultant or
independent contractor of the Company or a subsidiary thereof, and is expected
to continue in such capacity with the Company or a subsidiary thereof, and
(ii) as a result, pursuant to this Agreement, the Company is offering the
Investor the opportunity to acquire Common Stock and options to acquire shares
of Common Stock (“Stock Options”) in accordance with Article V of the Plan; and

WHEREAS, the Company is willing to issue to the Investor the Securities (as
defined below) as set forth on Schedule 1 hereto on the terms and conditions
provided below.

NOW, THEREFORE, in consideration of the promises and of the mutual covenants
contained in this Agreement, the parties hereby agree as follows:

1. Subscription; Price. The Investor hereby subscribes for and offers to
purchase the number of shares of Common Stock set forth on the signature page to
this Agreement (collectively, the “Shares”); irrevocably tenders this Agreement;
and agrees to pay the amount in cash to the Company set forth on the signature
page to this Agreement by [            ] as aggregate consideration for the
Shares (the “Subscription Price”). The Company shall issue one or more
certificates representing the Shares to Investor against payment therefor. In
addition, in connection with the acquisition of the Shares, Investor shall be
issued that number of Stock Options set forth in that stock option agreement by
and between the Investor and the Company as of even date herewith (the Stock
Options, together with the Shares, the “Securities”).

2. Representations and Warranties of Investor. The Investor hereby represents
and warrants to the Company as follows (where the context so requires, for the
purposes of this Section 2, “Securities” shall include any shares of Common
Stock issued in respect of Stock Options exercised):

(a) Authority; Validity. Investor has full power, legal right and authority to
execute, deliver and perform the terms of this Agreement and to consummate the
transactions contemplated by this Agreement and no consent of any third party
not previously obtained is required to do so. The execution and delivery of this
Agreement and the consummation of the transactions contemplated by this
Agreement have been duly and validly authorized by all requisite action and no
other proceedings on the part of Investor are necessary to authorize this
Agreement or to consummate the transactions so contemplated. This Agreement has
been duly and validly executed and delivered by Investor and, assuming this
Agreement has been duly authorized, executed and delivered by the Company,
constitutes a valid and binding agreement



--------------------------------------------------------------------------------

of Investor, enforceable against Investor in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

(b) No Conflicts. The execution, delivery and performance by Investor of this
Agreement and any other agreement, certificate or document executed by Investor
in connection with this Agreement, and the transactions (and the consummation of
the transactions) contemplated by this Agreement and any related agreements will
not: (i) violate or conflict with any laws, rules or regulations of any
government authority having jurisdiction, or (ii) result in the breach of, or
constitute a default (with or without notice or lapse of time, or both) under,
or require any consent under, any provision of (x) any debt instrument,
indenture, mortgage agreement or other instrument or arrangement to which
Investor is a party or (y) any judgment, order or decree by which Investor is
bound.

(c) United States Person. Investor is a “United States Person” within the
meaning of Section 7701(a)(30) of the Internal Revenue Code, meaning that
Investor is a citizen or resident of the United States.

(d) Private Offering Exemption. Investor understands that the Shares have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), and that this sale is being made in reliance on one or more exemptions
for private offerings.

(e) Investment Characteristics; Risk; Liquidity; Registration. Investor
understands that (i) an investment in the Shares involves a high degree of risk,
and it may lose the entire amount of its investment, (ii) the Company has only
recently been organized, has no financial or operating history and will hold
Common Stock and will have no other operations other than those of its
subsidiaries, (iii) the Company does not expect to pay dividends for the
foreseeable future and (iv) the Shares are illiquid, and Investor must bear the
economic risk of an investment in the Shares for an indefinite period of time
unless the Shares are subsequently registered under the Securities Act or an
exemption from such registration is available. Except as otherwise provided in
the Securityholders Agreement, Investor further understands that (A) there is no
existing public or other market for the Shares, and there can be no assurance as
to when, or whether, any such market will develop, or that Investor will be able
to sell or dispose of its Shares and (B) the Shares have not been registered
under the Securities Act or under the securities laws of any other jurisdiction,
and the Company is under no obligation to, and currently does not intend to,
register or qualify the Shares for resale by Investor or assist Investor in
complying with any exemption under the Securities Act or the securities laws of
any other jurisdiction; an offer or sale of Shares by Investor in the absence of
registration under the Securities Act will require the availability of an
exemption thereunder; a restrictive legend in substantially the form set forth
in Section 7 of this Agreement shall be placed on the certificates representing
the Shares; and a notation shall be made in the appropriate records of the
Company indicating that the Shares are subject to restrictions on transfer.

(f) Investment Purpose; No Resale or Distribution Intent. The Securities for
which Investor hereby subscribes are being acquired solely for Investor’s own
account and for

 

-2-



--------------------------------------------------------------------------------

investment only. Investor is not purchasing the Securities with a view to or for
the resale, distribution, subdivision or fractionalization thereof and Investor
has no plans to enter into any contract, undertaking, agreement or arrangement
for any such purpose. Investor understands and agrees that the Company shall
have no obligation to recognize the ownership, beneficial or otherwise, of such
Securities of anyone other than Investor and that no such Securities shall be
transferable except upon the conditions set forth in the Securityholders
Agreement relating to the Company, dated as of April 28, 2014 (as the same may
be amended, modified, or supplemented, the “Securityholders Agreement”), entered
into by the Investor and certain shareholders of the Company.

(g) Qualifications. Investor (i) has adequate means of providing for Investor’s
current needs and possible contingencies, and Investor has no need for liquidity
in its investment in the Company, (ii) can bear the economic risk of losing its
entire investment in the Company, and (iii) either (x) has, alone or together
with a Purchaser Representative (as defined in Rule 501(h) of the Securities
Act), such knowledge and experience in financial and business matters that
Investor is capable of evaluating the relative risks and merits of this
investment or (y) is an “accredited investor” as the quoted term is defined
under the Securities Act and the rules and regulations promulgated thereunder.

(h) Investigation. Investor acknowledges that it has been provided with such
information as it deems necessary to evaluate the merits and risks of investing
in the Shares (including, without limitation, such financial and other
information regarding the Company and its subsidiaries) and has been afforded
the opportunity to ask such questions as it deemed necessary of, and to receive
answers from, representatives of the Company concerning the merits and risk of
investing in the Shares; and in making the decision to invest in the Company,
Investor has relied solely upon independent investigations made by Investor. No
representations or warranties, oral or otherwise, have been made to Investor or
any party acting on Investor’s behalf that are inconsistent with the written
materials which have been supplied to Investor by the Company.

(i) Brokers’ Fees. Investor has not entered into any agreement to pay any
brokers’ or finders’ fees to any person with respect to this Agreement.

(j) Securityholders Agreement. Investor has executed the Securityholders
Agreement and is bound by its terms and conditions.

3. Conditions; Transferability. Investor shall, simultaneously with the
execution and delivery of this Agreement, execute, and agrees not to transfer or
assign this Agreement or any of Investor’s interest in this Agreement or in the
Company except as permitted by the terms of the Securityholders Agreement, and
further agrees that the assignment and transferability of the Securities
(including shares of Common Stock issued in respect of Stock Options exercised)
shall be permitted only in accordance with applicable law and the terms of the
Securityholders Agreement.

4. Revocation; Assignment and Termination. Investor agrees that it will not
cancel, terminate or revoke this Agreement and further agrees not to transfer or
assign this Agreement or any of Investor’s interest in this Agreement without
the prior written consent of the Company.

 

-3-



--------------------------------------------------------------------------------

5. Representations and Warranties of the Company. The Company represents and
warrants as follows:

(a) Authority. The Company is a corporation duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization. The Company
has full power, legal right and authority to execute, deliver and perform the
terms of this Agreement, to issue the Securities in accordance with the terms
and subject to the conditions of this Agreement and to consummate the
transactions contemplated by this Agreement and no consent of any third party
not previously obtained is required to do so. The execution and delivery of this
Agreement by the Company and the consummation of the transactions contemplated
by this Agreement by the Company have been duly and validly authorized by all
requisite action and no other proceedings on the part of the Company are
necessary to authorize this Agreement or to consummate the transactions
contemplated by this Agreement. This Agreement has been duly and validly
executed and delivered by the Company and, assuming this Agreement has been duly
authorized, executed and delivered by the Investor, constitutes a valid and
binding agreement of the Company, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights and remedies generally, and
subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).

(b) No Conflicts. Assuming the accuracy of Investor’s representations and
warranties, the execution, delivery and performance by the Company of this
Agreement and any other agreement, certificate of document executed by the
Company in connection herewith, and the consummation of the transactions
contemplated by this Agreement and any related agreements by the Company will
not: (i) violate or conflict with any laws, rules or regulations of any
government authority having jurisdiction over or applicable to the Company; or
(ii) result in the breach of, or constitute a default (with or without notice or
lapse of time, or both) under, or require any consent under, any provision of
(x) the Company’s certificate of incorporation and bylaws; (y) any agreement or
other instrument or arrangement to which the Company is a party; or (z) any
judgment, order or decree by which the Company is bound.

(c) Issuance of and Title to Shares. Upon issuance, the Shares will be duly
authorized and validly issued, fully paid and nonassessable. Upon issuance of
the Shares to Investor, Investor will acquire good and valid title to the
Shares, free and clear of any encumbrances.

6. Miscellaneous.

(a) All notices or other communications given or made hereunder shall be in
writing and shall be delivered or mailed by registered or certified mail, return
receipt requested, postage prepaid, to (i) the Company c/o Apollo Management
VIII, L.P., 9 West 57th Street, 43rd Floor, New York, New York 10019, Attention:
David Sambur and (ii) the Investor at the address set forth on the Investor’s
signature page hereto.

 

-4-



--------------------------------------------------------------------------------

(b) Notwithstanding the place where this Agreement may be executed by any of the
parties hereto, the parties expressly agree that all the terms and provisions
hereof shall be construed in accordance with and governed by the laws of the
State of Delaware.

(c) This Agreement and the Securityholders Agreement constitute the entire
agreement between the parties hereto with respect to the subject matter hereof
and may be amended only by a writing executed by all parties.

(d) Whenever required by the context hereof, the singular shall include the
plural, and vice versa. Any gender-specific reference applies to the other
gender as context requires.

(e) This Agreement may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which counterparts,
when so executed and delivered, shall be deemed to be an original and all of
which counterparts, taken together, shall constitute but one and the same
Agreement.

(f) All covenants, agreements, representations and warranties made herein shall
survive the execution and delivery hereof and transfer of any Shares.

7. Legends. All certificates evidencing Shares owned by the Investor or its
respective transferees permitted hereunder shall in addition to any other legend
required by contract or applicable law bear a legend in substance as follows:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
PURSUANT TO ANY STATE SECURITIES LAWS. THESE SECURITIES MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER
SAID ACT OR LAWS. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO
SUBJECT TO A SECURITYHOLDERS AGREEMENT AMONG THE ISSUER OF SUCH SECURITIES (THE
“COMPANY”) AND THE OTHER PARTIES NAMED THEREIN. THE TERMS OF SUCH
SECURITYHOLDERS AGREEMENT INCLUDE, AMONG OTHER THINGS, RESTRICTIONS ON TRANSFER.
A COPY OF SUCH AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE
HOLDER HEREOF UPON WRITTEN REQUEST.

8. Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be

 

-5-



--------------------------------------------------------------------------------

invalid, prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction. Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

[Signature Page Follows]

 

-6-



--------------------------------------------------------------------------------

Please print or type the full name(s) in which ownership of the Shares are to be
registered:

 

 

Please print or type your Social Security Number(s) or other Taxpayer
Identification Number(s):

 

 

 

INVESTOR By:  

 

  Name: Residence Address:

 

 

 

Number of Shares of Common Stock of the Company to which this Subscription
Agreement applies: [            ]. Aggregate purchase price for Shares of Common
Stock of the Company purchased pursuant to this Subscription Agreement:
$[        ].

By signing the attached, you acknowledge and agree that the Company or its
subsidiaries may deduct, at your written request, from any payments due from the
Company or its subsidiaries to you, a total amount equal to the Subscription
Price, and you hereby consent to such deduction and offset.

[Signature Page to [Investor] Subscription Agreement]



--------------------------------------------------------------------------------

The foregoing Subscription Agreement is accepted and agreed to by the Company as
of the date first written above.

 

AP GAMING HOLDCO, INC. By:  

 

  Name:   Title:

[Signature Page to [Investor] Subscription Agreement]